Title: Cotton Tufts to John Quincy Adams, 5 March 1788
From: Tufts, Cotton
To: Adams, John Quincy


        
          Boston March 5. 1788
          Dear Sr
        
        I recd. Your Favour, previous to which I sent you by Post in a Letter to my Brother a Bank Bill of 20 Dollrs., it would have been sent soon after your Brother mentioned to me your Want of a Supply, had I not heard that you proposed to be at Boston in a few Days— I am exceedingly gratified that your fraternal Advice was given to Mr Charles and I flatter myself that it will with that of his other Friends have a very salutary Effect— The Disorders at our University gave me much Pain and more especially on finding that my young Friend was suspected to me deeply concerned in them, indeed I had never felt so much Anxiety with Respect to Him, as some Imprudencies (at least) had given Countenance to Suspicion, that if well grounded would have deprived Him of that Reputation which He enjoyed before and which had given me a Pleasure, that I had often announced to his Dear Parents and from which they had derived no small Satisfaction—
        I recd. by New York a Letter from your Mother of Nov. 6. and one other of Jany. 1. In the last She informs me of their Design to embark for Boston in Capt. Callihan the latter End of this Month or the Beginning of April, this will make their Return a Month sooner than proposed in the former Letter— I shall find myself much hurried to get Borland’s House in order to receive them, as there are still considerable Repairs necessary— Col Smith & Wife go to New York in the April Packet.
        A few Days since I purchased Veseys Farm adjoyning that on which Pratt Lives, your Father had discovered a peculiar Fondness for it and had instructed me to give £300 for it, If not to be obtained at less Price, I had declined purchasing it but an opportunity presenting of meeting his Wishes & on Terms that I thought would be highly agreable to him, I struck the Bargain at £200—
        A Bank Bill of Ten Dollarss is enclosed And / I am Dear Sr. / Your Affectionate Friend
        Cotton Tufts
      